1988 DIRECTORS STOCK AWARD PLAN

OF

C.R. BARD, INC.

(AS AMENDED AND RESTATED)



SECTION 1--PURPOSE



The purposes of the C.R. Bard, Inc. 1988 Directors Stock Award Plan (the "Plan")
are (a) to attract and retain highly qualified individuals to serve as Directors
of C.R. Bard, Inc. ("Bard"), (b) to relate non-employee directors' compensation
more closely to Bard's performance and its shareholders' interests, and (c) to
increase non-employee directors' stock ownership in Bard.



SECTION 2--DEFINITIONS



For purposes of the Plan, the following terms shall have the indicated meanings:



(a) "Board" means the Board of Directors of the Corporation.



(b) "Code" means the Internal Revenue Code of 1986, as amended.



(c) "Committee" means the Governance Committee of the Board or such other
committee as may be designated by the Board.



(d) "Common Stock" means the Common Stock of the Corporation, par value $0.25
per share.



(e) "Corporation" means C.R. Bard, Inc., a New Jersey corporation.



(f) "Director" means a member of the Board.



(g) "Exchange Act" means the Securities Exchange Act of 1934, as amended.



(h) "Fair Market Value" of the Common Stock on a specified day means (1) the
mean between the high and low sales price on that day as reported on the New
York Stock Exchange--Composite Transactions Tape or, if no sale of the Common
Stock shall have occurred on the New York Stock Exchange on that day, on the
next preceding day on which there was a sale, or (2) in the case of a
simultaneous exercise and sale, the actual price an optionee receives in the
open market on the date of the exercise. If the Common Stock is not traded on
the New York Stock Exchange, the Fair Market Value shall be the amount that is
reasonably determined by the Committee.



(i) "Option" means an Option to purchase Common Stock awarded to a Participant
as provided in Section 5.



(j) "Option Period" means the period from the date of the grant of an Option to
the date of its expiration as provided in Section 3.1.



(k) "Optionee" means a Participant who has been granted an Option under the
Plan.



(l) "Participant" means a non-employee Director.



(m) "Permanent Disability" means any disability which prevents a Director from
performing all duties as a Director.



(n) "Plan" means the C.R. Bard, Inc. 1988 Directors Stock Award Plan.



(o) "Restricted Period" means the vesting period, if any, of up to 10 years
specified by the Committee pursuant to Section 6.2.



(p) "Restricted Stock" means Common Stock awarded to a Participant subject to
restrictions as provided in Section 6 as long as those restrictions are in
effect.



(q) "Retirement" means the voluntary cessation of service as a director by a
director who is 55 years of age or older and who has served on the Board for at
least five years.



(r) "Stock Appreciation Right" means a right awarded to a Participant as
provided in Section 5 to receive in the form of Common Stock or, with the
consent of the Committee, cash, an amount equal to the excess of the Fair Market
Value of a share of Common Stock on the day the right is exercised over the
price at which the Participant could exercise an Option to purchase that share.



(s) "Stock Award" means an award of Common Stock delivered in installments as
specified by the Committee pursuant to Section 4.8.



(t) "Unrestricted Stock" means Common Stock awarded to a Participant which
Common Stock is not subject to a vesting period or installment delivery
specified by the Committee.



SECTION 3--GENERAL PROVISIONS



3.1 Except as provided in Section 4 and Sections 5.4 and 5.5, the Committee, in
its sole discretion, shall select those non-employee directors to whom awards
are made under the Plan and shall specify the type of awards made, the number of
Options, shares of Restricted Stock, Stock Awards, Unrestricted Stock and Stock
Appreciation Rights which in each case are awarded, the Restricted Period,
number of installments or Option Period applicable to the awards and any other
conditions relating to the awards that are consistent with the Plan and that the
Committee deems appropriate. Participants may be selected and awards may be made
at any time during the period that awards may be granted under the Plan.
Participants do not have to be selected and awards do not have to be made at the
same time by the Committee. Any awards made to a Participant shall not obligate
the Committee to make any subsequent awards to that Participant.



3.2 The total number of Shares of Common Stock subject to the Plan shall be
limited so that the aggregate number of shares which may be awarded under the
Plan shall not exceed 125,000 shares of Common Stock, as currently constituted.
Shares of Common Stock returned to Bard as a result of the forfeiture of stock
awarded or the expiration or termination of options granted shall be available
under the Plan.



3.3 The Plan shall become effective when it is adopted by the Board (the
"Effective Date"); provided, however, if within one year after the Plan is
adopted by the Board the Plan is not approved by the vote of a majority of the
holders of the outstanding shares of Common Stock present, or represented, and
entitled to vote, at a meeting of shareholders where the total vote cast on
whether to adopt the Plan represents a majority of the Common Stock entitled to
vote on such matter (such approval is referred to herein as "Shareholder
Approval"), then the Plan (and any entitlement of non-employee directors to
receive shares of Common Stock hereunder) shall terminate at the time of such
meeting, or, if no meeting is held, after the passage of one year from the date
the Plan was adopted by the Board.



 

SECTION 4--FORMULA-BASED STOCK AWARDS



4.1 On the first business day in October following the Effective Date, each
non-employee director shall be granted the right to receive, subject to
Shareholder Approval, 200 shares of Common Stock, for each year or partial year
remaining in his or her current term of directorship, which shares shall only be
transferred by Bard to such Director subject to and in accordance with the terms
of this Section 4. Any grant of shares of Common Stock to a non-employee
director pursuant to the immediately preceding sentence shall be transferred in
installments (or an installment to the extent only one year remains under the
term of office of a non-employee director) of 200 shares as follows: (a) the
transfer of shares of Common Stock covered by the first installment shall occur
promptly following the date of Shareholder Approval, and (b) the transfer of
shares of Common Stock covered by the second and third installments, if any,
shall occur on the first business day in October during each year of such
Director's term of office; provided, however, with respect to such second and
third installments, such Director shall not be entitled to any such installment
of shares and such shares shall not, under any circumstances, be transferred to
such Director in the event that for any reason such Director is not a
non-employee director of Bard on the date on which an installment of shares of
Common Stock would otherwise have been transferable hereunder.



4.2 After the Effective Date upon the election of any non-employee director, he
or she shall be granted the right to receive 200 shares of Common Stock, subject
to Section 8.7, for each year or partial year remaining in his or her current
term of directorship (other than a partial year resulting from the election of a
Director subsequent to the October 1st immediately preceding the annual meeting
at which the term of office of such Director will expire), which shares shall
only be transferred by Bard to such Director subject to and in accordance with
the terms of this Section 4.2. Any grant of shares of Common Stock to a
non-employee director pursuant to the terms of this Section 4.2 shall be
transferred in equal installments of 200 shares each, which shares shall be
transferred on, or promptly following, the first business day in October during
each year of such Director's term of office; provided, however, such Director
shall not be entitled to any such installment of shares and such shares shall
not, under any circumstances, be transferred in the event that for any reason
such Director is not a non-employee director of Bard on the date on which an
installment of shares of Common Stock would otherwise have been transferable
hereunder. Notwithstanding the foregoing, the Committee may specify that any
subsequent grant shall be for the right to receive such lesser number of shares
of Common Stock as the Committee shall specify for each such year or partial
year.



4.3 No shares of Common Stock transferred to a non-employee director under this
Section 4 of the Plan may be sold, pledged, assigned, transferred or otherwise
encumbered or disposed of until the expiration of two years from the date of the
transfer of such shares to the non-employee director (the "Transfer
Restriction"); provided, however, such Transfer Restriction shall cease to apply
upon the death or permanent disability of the non-employee director.



SECTION 5--STOCK OPTIONS AND STOCK APPRECIATION RIGHTS



5.1 Subject to the provisions of this Section 5, the Committee may grant
non-qualified Options with or without Stock Appreciation Rights to Participants.
Each Option shall be evidenced by a Stock Option Agreement between the
Corporation and the Optionee which contains the terms and conditions specified
by this Section 5 and such other terms and conditions as the Committee in its
sole discretion shall specify.



5.2 The exercise price per share of Common Stock with respect to each Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the day the Option is granted.



5.3 Except as otherwise specifically set forth in the grant thereof in
accordance with this paragraph, each Option shall be for a term of up to ten
years as determined by the Committee, and no Option shall be exercisable during
the 12 months following the date of the grant. After the 12 month period, 25% of
the total number of options granted are exercisable; after 24 months from the
date of grant, 50% are exercisable; after 36 months, 75% are exercisable; and,
after 48 months, 100% of the options granted are exercisable. Notwithstanding
anything to the contrary in this paragraph, the Committee may, when granting
Options to any person under the Plan, grant Options that are exercisable
immediately or Options that are exercisable according to a schedule different
from that set forth in the preceding sentence. Exercisable Options may be
exercised in whole or in part, and in no case may a fraction of a share be
purchased under the Plan.



5.4 On each second Wednesday in July, each person who is a non-employee director
of Bard on such date shall be granted one Option entitling the grantee thereof
to purchase 600 shares of Common Stock. Such Options shall have a ten-year term
and shall become exercisable with respect to 200 shares of Common Stock subject
thereto on each of the first three anniversaries following the date of grant
thereof. Notwithstanding the foregoing, from time to time the Committee may
specify that any such Option not yet granted shall be exercisable to purchase
such lesser number of shares of Common Stock as the Committee shall specify and
that any such Option shall become exercisable according to such schedule as the
Committee shall specify.



5.5 If a non-employee director shall, by reason other than death or Retirement,
cease to be a member of the Board while holding an outstanding Option, such
non-employee director shall be permitted to exercise such Option within sixty
days from the day he or she ceased to be a member of the Board; but in no event
later than the expiration date of the Option, with respect to all or any part of
the entire balance of shares of Common Stock to the extent exercisable by such
non-employee director at the time he or she ceased to be a member of the Board.
If a non-employee director shall die after the date he or she ceases to be a
member of the Board while holding an outstanding Option, such Option shall be
exercisable to the extent, and during the period, that such Option would, but
for his or her death, have otherwise been exercisable by such non-employee
director.



5.6 If a non-employee director shall cease to be a member of the Board by reason
of Retirement while holding an outstanding Option issued on or prior to
April 18, 2001, such non-employee director shall be permitted to exercise such
Option within three years from the last day of the month in which he or she
retired; but in no event later than the expiration date of the Option, with
respect to all or any part of the entire balance of shares of Common Stock to
the extent exercisable by such non-employee director at the time he or she
retired. If a non-employee director shall cease to be a member of the Board by
reason of Retirement while holding an outstanding Option issued after April 18,
2001, such non-employee director shall be permitted to exercise such Option
until the expiration date of the Option, with respect to all or any part of the
entire balance of shares of Common Stock to the extent exercisable by such
non-employee director at the time he or she retired.



5.7 If a non-employee director shall die while holding an outstanding Option,
and at the time of death, such Option was then exercisable with respect to less
than 100% of the shares subject thereto, the number of shares with respect to
which such Option shall be exercisable shall be increased to 100% of the total
number of shares subject thereto. The period during which such Option shall be
exercisable shall commence on the date of death and end on the first anniversary
of the month in which the date of death occurred, but in no event shall the
period extend beyond the expiration date of the Option.



5.8 The Committee may grant Stock Appreciation Rights to Optionees in tandem
with non-qualified Options so that exercise of a Stock Appreciation Right will
have the effect of terminating the Option or portion thereof to which it
relates, and exercise of an Option or portion thereof to which a Stock
Appreciation Right relates will have the effect of terminating the Stock
Appreciation Right. Stock Appreciation Rights shall be exercisable in the same
installments and be subject to the same terms and conditions as the Options to
which they relate and to such other terms and conditions as the Committee in its
sole discretion shall specify.



SECTION 6--NONFORMULA-BASED STOCK AWARDS AND RESTRICTED STOCK



6.1 An award of Restricted Stock and Stock Awards to a Participant shall entitle
the Participant to receive the number of shares of Common Stock specified by the
Committee in accordance with the terms and conditions of this Section 6.



6.2 During the Restricted Period specified by the Committee, Restricted Stock
awarded to a Participant may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as hereinafter provided. Except as provided in this
Section 6.2 and/or as otherwise provided by the Committee, a Participant, as the
owner of Restricted Stock, shall have all the rights of a holder of Common
Stock, including but not limited to the right, subject to the provisions of
Sections  8.5 and 8.6, to receive all dividends or dividend equivalents paid on
and the right to vote such Restricted Stock.



6.3 If a Participant holding Restricted Stock ceases to be a member of the Board
during the Restricted Period for any reason other than death or Retirement, the
Committee may at the time of cessation of service as a member of the Board
terminate the Restricted Period with respect to any or all of such Restricted
Stock. If the Committee does not terminate the Restricted Period with respect to
such Restricted Stock at the time of such cessation, such Restricted Stock shall
be forfeited.



6.4 If a Participant holding Restricted Stock ceases to be a member of the Board
during the Restricted Period by reason of death or Retirement, Restricted Stock
held by that Participant shall become free of all restrictions thereon and,
pursuant to Section 6.7, the Corporation shall deliver that Restricted Stock to
that Participant or that Participant's beneficiary, as the case may be, within
60 days.



6.5 Each Participant awarded Restricted Stock or Stock Awards shall enter into
such agreement with the Corporation as may be specified by the Committee in
which the Participant agrees to the terms and conditions of the award and such
other matters as the Committee in its sole discretion shall specify.



6.6 Each certificate representing Restricted Stock awarded under the Plan shall
be registered in the name of the Participant to whom the Restricted Stock was
awarded, deposited by the Participant with the Corporation together with a stock
power endorsed in blank and bear the following, or a substantially similar,
legend:



"The transferability of this Certificate and the Common Stock represented hereby
is subject to the terms and conditions, including forfeiture, contained in
Section 6 of the C.R. Bard, Inc. 1988 Directors Stock Award Plan, as amended,
and an Agreement entered into between the registered owner and C.R. Bard, Inc.
Copies of the Plan and Agreement are on file in the executive office of
C.R. Bard, Inc., 730 Central Avenue, Murray Hill, New Jersey 07974."



6.7 When the restrictions imposed by Section 6.2 and any related restrictions on
Restricted Stock have expired or have otherwise been satisfied, the Corporation
shall deliver to the Participant holding that Restricted Stock, or the
Participant's legal representative, beneficiary or heir, a certificate or
certificates, without the legend referred to in Section 6.6, for the number of
shares of Restricted Stock deposited with the Corporation by the Participant
pursuant to Section 6.6 with respect to which all restrictions have expired or
been satisfied. At that time, the Agreement referred to in Section 6.5 shall
terminate forthwith as to those shares.



6.8 Stock Awards shall be made by the Committee in numbers of shares, and,
unless otherwise specified by the Committee and subject to Section 6.9, a Stock
Award shall be delivered to a Participant in three approximately equal
installments (in order to avoid the issuance of fractional shares) on the date
of the Stock Award and on the following anniversaries of the date of the Stock
Award.



6.9 No installment of shares shall be delivered on any anniversary of the date
of the Stock Award to a Participant whose service as a member of the Board has
ceased; provided, however, that where such cessation has occurred due to a
Participant's death or Retirement, the Committee may, in its discretion, waive
this condition precedent to delivery of awarded but undelivered shares. Any
shares not delivered to a Participant pursuant to this Section 6.9 may be
subsequently awarded to another Participant. A Participant shall have no voting
rights with respect to, and shall not be entitled to any dividends declared in
respect of, any awarded but undelivered shares.



6.10 The Committee may award Unrestricted Stock to a Participant, which Common
Stock shall not be subject to forfeiture pursuant to this Section 6.
Certificates representing Unrestricted Stock shall be delivered to the
Participant as soon as practicable following the date thereof.



 

 

SECTION 7--ADMINISTRATION



7.1 Subject to the provisions of the Plan, the Plan shall be administrated by
the Committee and the Committee shall have exclusive power to determine the
amount of, or method of determining, the awards to be made to Participants.



7.2 The Committee's interpretation of the Plan and of any award granted under
the Plan shall be final and binding on all Participants.



7.3 The Committee shall have the authority to establish, adopt or revise such
rules and regulations relating to the Plan and to make such determinations as it
deems necessary or advisable for the administration of the Plan.



SECTION 8--MISCELLANEOUS



8.1 All expenses and costs in connection with the operation of the Plan shall be
borne by the Corporation.



8.2 Options, Restricted Stock and Stock Appreciation Rights awarded under the
Plan shall not be transferable by a Participant other than by will or the laws
of descent and distribution, and Options and Stock Appreciation Rights awarded
under the Plan shall be exercisable during a Participant's lifetime only by the
Participant.



8.3 A Participant may appoint a beneficiary, on a form supplied by the
Committee, to exercise Options and Stock Appreciation Rights in the event of the
Participant's death and may change that beneficiary at any time prior to the
date of the Participant's death.



8.4 The option price shall be paid in full by certified or bank cashier's check
payable to the order of Bard and/or, to the extent permitted by law, by
surrendering or delivering to Bard shares of Common Stock or any other form of
consideration acceptable to Bard. Upon exercise of an option, the stock
purchased shall be promptly delivered. No non-employee Director holding an
option, or his or her legal representatives, legatees or distributees, as the
case may be, will be deemed to be a holder of any shares of Common Stock
pursuant to exercise of an option until the date of the issuance of a stock
certificate to him or her for such shares of Common Stock. The proceeds of the
sale of Common Stock subject to options are to be added to the general funds of
Bard and used for its general corporate purposes.



8.5 If the outstanding Common Stock shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation or other corporate reorganization in
which Bard is the surviving corporation, the maximum number of shares which may
be awarded under the Plan, the number of shares of Common Stock distributable
pursuant to Sections 4 and 6 of the Plan, the number of options distributed and
outstanding pursuant to Section 5 of the Plan and the number of options
distributable pursuant to Section 5 of the Plan shall be appropriately and
equitably adjusted.



8.6 If the Corporation shall be consolidated or merged with another corporation,
each Participant who has received Restricted Stock that is still subject to
restrictions imposed by Section 6.2 may be required to deposit with the
successor corporation the certificates for the stock or securities or the other
property that the Participant is entitled to receive by reason of ownership of
Restricted Stock in a manner consistent with Section 6.6, and such stock,
securities or other property shall become subject to the restrictions and
requirements imposed by Section 6, and the certificates therefor or other
evidence thereof shall bear a legend similar in form and substance to the legend
set forth in Section 6.6.



8.7 Notwithstanding anything to the contrary contained herein, no shares of
Common Stock shall be transferred by Bard pursuant to this Plan prior to the
date of Shareholder Approval, and no non-employee director shall be entitled to
any rights as a shareholder with respect to any shares of Common Stock granted
hereunder, including, without limitation voting rights and the right to receive
dividends, until such shares have been transferred.



8.8 If the issuance of Common Stock pursuant to the Plan has not been registered
under the Securities Act of 1933, as amended, any certificate representing
shares transferred pursuant to this Plan, including pursuant to the exercise of
an option, shall include the following legend:



"The Shares represented by this certificate have not been registered under the
Securities Act of 1933 (the "Act") and, accordingly, may not be offered, sold or
otherwise pledged, hypothecated or transferred unless (a)  pursuant to an
effective registration statement under the Act or (b) an applicable exemption
from the registration requirements of the Act is available. In addition, the
transferability of this certificate and the shares of stock represented hereby
are subject to the terms and conditions contained in the C.R. Bard, Inc. 1988
Directors Stock Award Plan."



A non-employee director shall not dispose of shares of Common Stock awarded
hereunder, including shares of Common Stock awarded pursuant to the exercise of
an option, in transactions which, in the opinion of counsel to Bard, would
violate the Securities Act of 1933, as then amended, and the rules and
regulations thereunder.



8.9 This Plan shall be construed in accordance with the laws of the State of New
Jersey and may be amended, suspended or terminated at any time or from time to
time by action of the Board; provided, however, that no such amendment shall be
made, which would, without shareholder approval:



(a) increase the number of shares that may be transferred under this Plan;



(b) materially modify the requirements as to eligibility for participation in
this Plan; or



(c) otherwise materially increase the benefits accruing to the non-employee
directors.



8.10 The Plan provisions governing the eligibility for participation, the amount
and timing of awards, the timing of the delivery of shares in installments,
exercise prices and exercise periods, shall not be amended more than once every
six months, other than to comport with changes in the Internal Revenue Code of
1986, as amended, the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.



8.11 The Corporation shall have the right to deduct from any payment made under
the Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment at the highest marginal individual income
tax rate. It shall be a condition to the obligation of the Corporation to
deliver shares or pay any cash pursuant to any award that the Participant pay to
the Corporation such amount as may be requested by the Corporation for the
purpose of satisfying any liability for such withholding taxes. Any award
agreement may provide that the Participant may elect, in accordance with any
conditions set forth in such award agreement, to pay a portion or all of such
withholding taxes by (a)  delivery of shares of Common Stock or (b) having
shares of Common Stock withheld by the Corporation from the shares otherwise to
be received. The number of shares so delivered or withheld shall have an
aggregate Fair Market Value sufficient to satisfy the applicable withholding
taxes. The acceptance of any such election by a Participant shall be at the sole
discretion of the Committee, and, in the case of a Participant subject to
Section 16 of the Exchange Act, the Corporation may require that the method of
making such payment be in compliance with Section 16 and the rules and
regulations thereunder.

